318 S.W.3d 249 (2010)
STATE of Missouri, Respondent,
v.
Orlan R. HELT, Appellant.
No. ED 93166.
Missouri Court of Appeals, Eastern District, Division One.
June 22, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 28, 2010.
Application for Transfer Denied September 21, 2010.
*250 Kent Denzel, Columbia, MO, for appellant.
Shaun Mackelprang, Jamie Rasmussen, Co-Counsel, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Orlan Helt ("Defendant") was convicted by a jury of one count of possession of methamphetamine, one count of possession of drug paraphernalia and two counts of possession of a chemical with the intent to create a controlled substance in violation of Section 195.400[1] et seq. Defendant claims two points on appeal. First, he claims that the trial court plainly erred in failing to sua sponte intervene when the prosecutor improperly cross-examined Defendant. Second, Defendant claims that the trial court erred in overruling his motion for acquittal at the close of all the evidence and in entering a conviction on the jury's verdict of guilty of possession of lithium because the evidence was insufficient to prove beyond a reasonable doubt that hthium is a proscribed substance under Section 195.420.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo.2000, unless otherwise indicated.